Case 17-42425      Doc 56    Filed 10/23/18     Entered 10/23/18 16:53:48        Main Document
                                              Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In Re:                                        )      Case No. 17-42425-399
JUAN J. BUSTAMANTE and                        )
HEATHER A. BUSTAMENTE,                        )      Chapter 13
                                              )
                      Debtors.                )


  MOTION FOR RELIEF FROM AUTOMATIC STAY TO NEGOTIATE MORTGAGE
                       LOAN MODIFICATION

       The Debtor(s), JUAN J. BUSTAMANTE and HEATHER A. BUSTAMENTE, file this
 Motion for Relief from Automatic Stay to Negotiate Mortgage Loan Modification (the
 “Motion”), and, in support thereof, would show the Court the following.

 1.     The Court has jurisdiction of this Motion pursuant to 28 U.S.C. §§ 157(a) and 1334(a)
        and Local Rule 9.01(B)(1) of the United States District Court for the Eastern District of
        Missouri. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

 2.     The Debtor(s) seek to conduct negotiations with the Debtor’s(s’) current mortgage lender,
        Wells Fargo (the “Lender”), in an attempt to reach agreement on a modification of the
        loan secured by the Debtor’s(s’) residential real estate located at 1112 Marxhors Place,
        Florissant, MO 63031. (the “Loan”).

 3.     The Debtor(s) request that the automatic stay of 11 U.S.C. §362(a) (the “Automatic
        Stay”) be lifted for the limited purpose of allowing Loan modification negotiations with
        the Lender to take place.

 4.     Should the Debtor(s) and the Lender reach an agreement on a Loan modification, the
        Debtor(s) will seek further relief from the Automatic Stay so that the Debtor(s) and the
        Lender may enter into the Loan modification. Such relief will be requested on no less
        than 14 days notice to the Chapter 13 Trustee.

        WHEREFORE, premises considered, the Debtor(s) request that the Court grant the relief
 requested in this Motion and any other such relief to which the Debtor(s) may be entitled.




                                           Page 1 of 2
Case 17-42425      Doc 56     Filed 10/23/18     Entered 10/23/18 16:53:48        Main Document
                                               Pg 2 of 2


                                                      Respectfully Submitted,
                                                      ADAMS LAW GROUP

                                                       /s/ Jack J. Adams
                                                      Jack J. Adams, #37791
                                                      1 Mid Rivers Mall Drive
                                                      St. Peters, Missouri 63376
                                                      Telephone (636) 397-4744
                                                      Fax (636) 397-3978
                                                      contact@thinkadamslaw.com


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was filed
 electronically on October 23, 2018, with the United States Bankruptcy Court, and has been
 served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the
 Electronic Mail Notice List.

        I certify that a true and correct copy of the foregoing document was filed electronically
 with the United States Bankruptcy Court, and has been served by Regular United States Mail
 Service, first class, postage fully pre-paid, addressed to the parties listed below on Tuesday,
 October 23, 2018.

 Kozney & McCubbin
 12400 Olive Blvd., Ste 555
 Creve Coeur, MO 63141


                                                      /s/ Melissa M. Collins
                                                      Melissa M. Collins, Paralegal




                                            Page 2 of 2
